Appellant's complaint herein is relative to the cross-examination of his wife, and to the fact that he claims the State's attorney did not confine her cross-examination to matters that were brought out in her direct examination by his attorneys.
The record discloses that no objection was made nor exception taken to any of the proceedings while the wife was on the stand; that after the testimony from the witness had been concluded, the appellant's attorneys offered the following motion: "Now comes the defendant and moves the court to instruct the jury not to consider and to disregard all of the testimony of the witness, Mrs. Hugh R. Stanfield, the wife of the defendant, elicited by the State from the witness." *Page 200 
It is apparent that a large part of the cross-examination of this witness was pertinent and proper cross-examination of her direct testimony, and was not subject to a legal objection, and appellant's attorneys should have singled out the portion that they deemed objectionable, and requested its withdrawal from the jury's consideration. See Leahy v. State, 13 S.W.2d 874. In White v. State, 20 S.W.2d 196, in the opinion on motion for rehearing, Judge HAWKINS said:
"The rule is well settled that a bill of exception will not be held to show error, when part of the matter objected to is competent, even though there be other parts embraced within such objection which are not competent."
The motion was too general, and would have excluded testimony which was in a legitimate cross-examination of the appellant's wife.
The motion is overruled.